     Case 3:93-cr-00075-HDM Document 210 Filed 12/29/20 Page 1 of 9


 1

 2

 3
                         UNITED STATES DISTRICT COURT
 4
                               DISTRICT OF NEVADA
 5

 6   UNITED STATES OF AMERICA,                Case No. 3:93-cr-00075-HDM
 7                           Plaintiff,
          v.                                                ORDER
 8
     PAULA ANDREWS,
 9
                             Defendant.
10

11        Defendant Paula Andrews has filed a motion for compassionate

12   release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF No. 194). The

13   government has opposed (ECF No. 198), and Andrews has replied (ECF

14   No. 201).

15        On August 22, 1993, Andrews and her brother, co-defendant

16   Ivan Andrews, shot four people, killing two. Andrews was charged

17   with two counts of first degree murder, two counts of attempted

18   murder, and four counts of use of a firearm during and in relation

19   to a crime of violence. At trial, the jury found Andrews guilty of

20   the lesser-included offenses of second degree murder and attempted

21   voluntary manslaughter, as well as all § 924(c) charges. Andrews

22   was sentenced to a total of 188 months for the murder and attempted

23   murder convictions, and 65 consecutive years for the § 924(c)

24   convictions. Andrews has been in custody since 1993 and has a

25   current     projected   release   date    of    July     26,     2062.   See

26   https://www.bop.gov/inmateloc/ (last accessed Dec. 8, 2020). She

27   now seeks early release from confinement pursuant to the provisions

28   of 18 U.S.C. § 3582(c)(1)(A).


                                          1
         Case 3:93-cr-00075-HDM Document 210 Filed 12/29/20 Page 2 of 9


 1   I. Standard

 2           18 U.S.C. § 3582(c)(1)(A) provides in relevant part:

 3           [T]he court, . . . upon motion of the defendant after
             the defendant has fully exhausted all administrative
 4           rights to appeal a failure of the Bureau of Prisons to
             bring a motion on the defendant’s behalf or the lapse of
 5           30 days from the receipt of such a request by the warden
             of the defendant’s facility, whichever is earlier, may
 6           reduce the term of imprisonment (and may impose a term
             of probation or supervised release with or without
 7           conditions that does not exceed the unserved portion of
             the original term of imprisonment), after considering
 8           the factors set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--
 9
             (i) extraordinary and compelling reasons warrant such a
10           reduction;
11           . . .
12           and that such a reduction is consistent with applicable
             policy statements issued by the Sentencing Commission. 1
13

14   U.S.S.G. § 1B1.13 provides:
15           Upon motion of the Director of the Bureau of Prisons
             under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a
16           term of imprisonment (and may impose a term of supervised
             release with or without conditions that does not exceed
17           the   unserved   portion   of  the   original   term   of
             imprisonment) if, after considering the factors set
18           forth in 18 U.S.C. § 3553(a), to the extent that they
             are applicable, the court determines that—
19
                  (1)(A) extraordinary and compelling reasons warrant
20           the reduction;

21                   . . .

22

23   1 In addition to “extraordinary and compelling reasons,” the court
     may grant a motion if “the defendant is at least 70 years of age,
24   has served at least 30 years in prison, pursuant to a sentence
     imposed under section 3559(c), for the offense or offenses for
25   which the defendant is currently imprisoned, and a determination
     has been made by the Director of the Bureau of Prisons that the
26   defendant is not a danger to the safety of any other person or the
     community, as provided under section 3142(g).” 18 U.S.C. §
27   3582(c)(1)(A)(ii). Because Andrews is not more than 70 years of
     age and has not served more than thirty years in prison, this
28   provision does not apply.

                                             2
     Case 3:93-cr-00075-HDM Document 210 Filed 12/29/20 Page 3 of 9


               (2) the defendant is not a danger to the safety of
 1        any other person or to the community, as provided in 18
          U.S.C. § 3142(g); and
 2
               (3) the reduction is consistent with this policy
 3        statement.
 4   U.S.S.G. § 1B1.13.

 5        The application notes to § 1B1.13 set forth specific examples

 6   of “extraordinary and compelling reasons,” including that the

 7   defendant   is   “suffering    from   a   serious   physical     or   medical

 8   condition . . . that substantially diminishes the ability of the

 9   defendant   to   provide    self-care     within   the   environment    of   a

10   correctional facility and from which he or she is not expected to

11   recover.” U.S.S.G. § 1B1.13 app. n.(1)(A)(ii)(I). Extraordinary

12   and compelling reasons can also arise from family circumstances,

13   including   either   “(i)    [t]he    death   or   incapacitation     of   the

14   caregiver of the defendant’s minor child or minor children”; or

15   “(ii) [t]he incapacitation of the defendant’s spouse or registered

16   partner when the defendant would be the only available caregiver

17   for the spouse or registered partner.” Id. § 1B1.13 app. n.(1)(C).

18   Finally, there is also a catch-all provision, which provides: “As

19   determined by the Director of the Bureau of Prisons, there exists

20   in the defendant’s case an extraordinary and compelling reason

21   other than, or in combination with, the reasons described in

22   subdivisions (A) through (C).” Id. app. n.(1)(D).

23        While several circuit courts have recently concluded that §

24   1B1.13 does not apply at all to motions brought directly by the

25   defendant, United States v. McCoy, -- F.3d --, 2020 WL 7050097, at

26   *6-7 (4th Cir. Dec. 2, 2020); United States v. Jones, -- F.3d --,

27   2020 WL 6817488, at *8-9 (6th Cir. Nov. 20, 2020); United States

28   v. Gunn, -- F.3d --, 2020 WL 6813995, at *2 (7th Cir. Nov. 20,


                                           3
     Case 3:93-cr-00075-HDM Document 210 Filed 12/29/20 Page 4 of 9


 1   2020); United States v. Brooker, 976 F.3d 228, 234-36 (2d Cir.

 2   2020), the Ninth Circuit has not yet addressed the issue and, in

 3   its unpublished decisions, continues to cite § 1B1.13 as relevant

 4   authority in this context. See, e.g., United States v. Dvorak,

 5   2020 WL 7230602, at *1 (9th Cir. Dec. 8, 2020) (unpublished

 6   disposition). Other circuit courts also continue to identify §

 7   1B1.13 as the applicable policy statement. See United States v.

 8   Monaco,   2020   WL    6194688,   at    *3    (11th    Cir.   Oct.     22,   2020)

 9   (unpublished disposition); United States v. Bell, 823 Fed. App’x

10   283, 284 (5th Cir. 2020) (unpublished disposition).

11        Absent contrary binding authority, the court concludes that,

12   to the extent it is applicable, § 1B1.13 is the relevant policy

13   statement for considering § 3582(c)(1)(A) motions brought by the

14   defendant.   Further,     the   court       agrees   with   the     well-reasoned

15   opinions of several other courts that although the catch-all

16   provision by its terms applies only where the warden has found

17   extraordinary    and    compelling     reasons,       the   court    is   free   to

18   determine for itself whether extraordinary and compelling reasons

19   exist -- with or without the warden’s blessing. See United States

20   v. Etzel, 2020 WL 2096423, at *3 (D. Or. May 1, 2020); United

21   States v. Haynes, 2020 WL 1941478, at *14 (E.D.N.Y. Apr. 22, 2020)

22   (collecting cases); United States v. Redd, 2020 WL 1248493, at *7

23   (E.D. Va. Mar. 16, 2020) (“Application Note 1(D)’s prefatory

24   language, which requires a [catch-all] determination by the BOP

25   Director, is, in substance, part and parcel of the eliminated

26   requirement that relief must be sought by the BOP Director in the

27   first instance.... [R]estricting the Court to those reasons set

28   forth in § 1B1.13 cmt. n.1(A)-(C) would effectively preserve to a


                                             4
     Case 3:93-cr-00075-HDM Document 210 Filed 12/29/20 Page 5 of 9


 1   large extent the BOP’s role as exclusive gatekeeper, which the

 2   First Step Act substantially eliminated.”).

 3        The defendant is not entitled to be present for a hearing on

 4   a motion for compassionate release. See Fed. R. Crim. P. 43(b)(4).

 5   II. Analysis

 6        Andrews asserts extraordinary and compelling reasons on three

 7   grounds: (1) her assertion, raised in her pending § 2255 motion,

 8   that her § 924(c) convictions are no longer valid; (2) the recent

 9   change to § 924(c), which eliminated the “stacking” provisions

10   that were applied to her sentence; and (3) the COVID-19 epidemic

11   and the increased risk of severe outcome she faces should she

12   contract the novel coronavirus. The government opposes, arguing

13   that none of Andrews’ asserted grounds amounts to extraordinary

14   and compelling reasons for her early release.

15        A. Exhaustion

16        Before a defendant may file a § 3582(c)(1)(A) motion, she

17   must either (1) exhaust any administrative appeals of the warden’s

18   refusal to bring a motion or (2) wait thirty days from the warden’s

19   receipt of the request, whichever is earlier. Andrews filed a

20   request for compassionate release on June 15, 2020, and an appeal

21   of the denial on July 7, 2020, more than thirty days ago. (ECF No.

22   194-1). The motion is therefore exhausted.

23        B. Extraordinary and Compelling Reasons

24        First, Andrews asserts that her § 924(c) convictions are no

25   longer valid. This claim has been raised in her pending 28 U.S.C.

26   § 2255 motion, which is currently stayed. The court concludes that

27   unresolved legal arguments raised by the defendant in this action

28   do not constitute extraordinary and compelling reasons for early


                                         5
     Case 3:93-cr-00075-HDM Document 210 Filed 12/29/20 Page 6 of 9


 1   release. The merits of Andrews’ claim regarding her § 924(c)

 2   convictions will be resolved in due course in her pending § 2255

 3   proceedings. If the court ultimately determines Andrews’ claim has

 4   merit, she will be afforded relief at that time.

 5        Second,     Andrews   asserts     that   had    she   been    charged   and

 6   convicted today, her sentence would have been much shorter. She

 7   argues that this amounts to extraordinary and compelling reasons

 8   for a modification to her sentence.

 9        At the time of Andrews’ offenses, an enhanced sentence of

10   twenty   years   applied    to   any   second   or    subsequent      §   924(c)

11   conviction, even if the second or subsequent conviction was in the

12   same prosecution as the first. The First Step Act of 2018, Pub. L.

13   No. 115-391, 132 Stat. 5194 (2018) eliminated this type of stacking

14   by amending § 924(c) to require an enhanced sentence only where

15   the defendant’s prior conviction was final at the time of the

16   violation.     The   Act   did   not   make   this    change      retroactively

17   applicable. Thus, although Andrews recognizes she is not entitled

18   to relief based on this change, she asks the court to consider, as

19   an equitable matter, that had she been charged today her § 924(c)

20   would not have been stacked and, as a result, her sentence would

21   have been much shorter.

22        The court concludes that a nonretroactive change in the law

23   does not amount to an extraordinary and compelling reason for a

24   sentence modification, at least not in this case. See United States

25   v. Tovar, 2020 WL 3578579, at *4 (D.N.D. July 1, 2020); see also

26   United States v. Saldana, 807 Fed. App’x 816, 820 (10th Cir. 2020)

27   (“[N]either the § 1B1.13 commentary nor BOP Program Statement

28   5050.50 identify post-sentencing developments in case law as an


                                            6
         Case 3:93-cr-00075-HDM Document 210 Filed 12/29/20 Page 7 of 9


 1   ‘extraordinary       and    compelling       reason’   warranting   a    sentence

 2   reduction.”); United States v. Nasirun, 2020 WL 686030, at *2 (M.D.

 3   Fla. Feb. 11, 2020). Further, even if it were an appropriate

 4   consideration, the court would not be inclined to modify Andrews’

 5   sentence because even under the current law she would not be

 6   entitled to immediate release.

 7           As the law currently stands, the minimum sentence for a

 8   § 924(c) violation in which the firearm was discharged is ten

 9   years. 18 U.S.C. § 924(c)(1)(A)(iii). Given that the jury found

10   Andrews guilty of killing two people, and of attempting to kill

11   two others, and the fact that Andrews used a shotgun to accomplish

12   these crimes, it is probable that the jury would have also found

13   the firearm had been discharged in each instance. Thus, Andrews’

14   sentence today for the § 924(c) offenses likely would have been at

15   least 40 years, resulting in a release date of no earlier than

16   2040. Under these circumstances, the court does not find the change

17   to the law –- alone or in combination with the current COVID-19

18   epidemic -- amounts to extraordinary and compelling reasons for

19   Andrews’ release.

20           Finally, Andrews asserts that her age, which is 52, combined

21   with the effects of her long-term incarceration and her obesity

22   put her at an increased risk of negative COVID-19 outcomes should

23   she contract the novel coronavirus. 2 Since the filing of her

24   motion, however, Andrews advised counsel that she had contracted

25   and     tested   positive    for   COVID-19     and    was   suffering   numerous

26   symptoms as a result, including loss of sense of taste and smell,

27
     2 Andrews did not raise obesity until the reply but the court will
28   nevertheless consider it in evaluating her claim.

                                              7
         Case 3:93-cr-00075-HDM Document 210 Filed 12/29/20 Page 8 of 9


 1   gastrointestinal distress, dry nose, body fatigue, heaviness in

 2   her chest, and being easily winded.

 3           Andrews’ medical records reflect that she tested positive for

 4   COVID-19 on October 11, 2020, and was placed in isolation status

 5   thereafter. While Andrews’ obesity does place her at a higher risk

 6   of severe COVID-19 outcomes, she has actually contracted COVID-19

 7   and –- apparently -- endured no more than the typical, relatively

 8   moderate symptoms of the virus.3 And the risk of reinfection is

 9   low.      Recent       scientific     studies    have   found   that        COVID-19

10   neutralizing antibodies are stably produced for 5-7 months after

11   onset of illness. See Tyler J. Ripperger et al., Orthogonal SARS-

12   CoV-2 Serological Assays Enable Surveillance of Low-Prevalence

13   Communities and Reveal Durable Humoral Immunity, Immunity (Oct.

14   13,         2020),          https://www.cell.com/immunity/fulltext/S1074-

15   7613(20)30445-3. And documented cases of reinfection, while they

16   do     exist,    are    rare.   See      https://www.cdc.gov/coronavirus/2019-

17   ncov/your-health/reinfection.html.               Accordingly,   it     is    highly

18   unlikely        Andrews    will     be    reinfected,   and   speculative      that

19   reinfection would lead to significantly more serious symptoms than

20   she has already experienced. Further, it is likely that a COVID-

21   19 vaccination will be available relatively soon for inmates in

22   the federal institutions. For all those reasons, the court is not

23   persuaded that the COVID-19 epidemic constitutes extraordinary and

24   compelling reasons for Andrews’ release.

25           In sum, the court concludes that Andrews has not established

26   extraordinary and compelling reasons to support modification of

27
     3 There has been no indication that Andrews has suffered more
28   severe complications.

                                                  8
     Case 3:93-cr-00075-HDM Document 210 Filed 12/29/20 Page 9 of 9


 1   her sentence and early release at this time. Having so decided,

 2   the court declines to address whether Andrews remains a danger to

 3   the community or to re-weigh the § 3553(a) factors.

 4   III. Conclusion

 5        In accordance with the foregoing, Andrews’ motion for

 6   compassionate release (ECF No. 194) is hereby DENIED.

 7        IT IS FURTHER ORDERED that Andrews’ request for an

 8   evidentiary hearing is DENIED.

 9        IT IS SO ORDERED.

10        DATED: This 29th day of December, 2020.
11

12                                    ____________________________
                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                         9
